

	

		III

		109th CONGRESS

		2d Session

		S. RES. 401

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. McCain (for himself,

			 Mr. Lieberman, Mr. Lugar, Mr.

			 Biden, Mr. Brownback,

			 Mr. McConnell, and

			 Mr. Sununu) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Urging the Republic of Belarus to conduct

		  planned presidential elections March 19, 2006, in a free, fair, and transparent

		  manner and with respect for human rights.

	

	

		Whereas the Government of Belarus has accepted numerous

			 specific commitments governing the conduct of elections as a participating

			 State of the Organization for Security and Co-operation in Europe (OSCE),

			 including provisions of the 1990 Copenhagen Document;

		Whereas the Belarus parliamentary elections of 2000 failed

			 to meet international standards;

		Whereas the Belarus presidential elections of 2001 failed

			 to meet international standards;

		Whereas the local elections in Belarus in 2003 failed to

			 meet international standards;

		Whereas the Belarus parliamentary elections of 2004 failed

			 to meet international standards;

		Whereas the 2004 vote on the constitutional referendum in

			 Belarus failed to meet international standards;

		Whereas Belarus is scheduled to conduct presidential

			 elections on March 19, 2006;

		Whereas President of Belarus Alexander Lukashenko has

			 placed tight controls on the press, jailed opposition party members, violently

			 disrupted protests, conducted surveillance of opposition candidates, and been

			 implicated in the disappearance of at least 3 opposition members and a

			 journalist;

		Whereas, on March 2, 2006, opposition candidate Alexander

			 Kazulin and 20 of his supporters were beaten and detained;

		Whereas the campaign of Alexander Milinkevich, the main

			 opposition candidate, has been subject to repeated government harassment and

			 bureaucratic obstacles to open campaigning; and

		Whereas the intimidation and arrest of opposition parties

			 and candidates, including the reported March 8, 2006, arrest of Vincuk

			 Viachorka and 5 other members of Alexander Milinkevich’s campaign team,

			 represents a deliberate assault on the democratic process and sends a clear

			 signal that government officials in Belarus are not committed to holding free

			 and fair elections: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the

			 people of Belarus as they face the dictatorship of President Lukashenko;

			(2)notes that the

			 integration of Belarus into the Western community of nations will suffer delay

			 so long as President Lukashenko prevents the development of a democratic

			 political system;

			(3)urges the

			 Government of Belarus to ensure a free, fair, and fully transparent 2006

			 presidential election, in accordance with Organization for Security and

			 Co-operation in Europe (OSCE) standards, including unobstructed access to all

			 aspects of the election process by the OSCE Office of Democratic Institutions

			 and Human Rights (ODIHR), opposition parties, and nongovernmental

			 organizations;

			(4)encourages the

			 international community, including the Council of Europe and the OSCE, to

			 continue supporting democracy in Belarus, and thanks the governments and people

			 of neighboring countries such as Poland, Lithuania, and Latvia for continuing

			 to promote democracy and human rights in Belarus; and

			(5)expresses its

			 belief that tyranny in Belarus will not forever endure and that the people of

			 Belarus will one day enjoy the benefits of democracy and human rights at

			 home.

			

